

117 HR 3212 IH: Marijuana in Federally Assisted Housing Parity Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3212IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide that an individual who uses marijuana in compliance with State law may not be denied occupancy of federally assisted housing, and for other purposes.1.Short titleThis Act may be cited as the Marijuana in Federally Assisted Housing Parity Act of 2021.2.Amendments to United States Housing Act of 1937The United States Housing Act of 1937 is amended as follows:(1)Drug-related criminal activity definedIn section 3(b)(9) (42 U.S.C. 1437a(b)(9)), by inserting before the period at the end the following: , except that such term shall not include any such manufacture, sale, distribution, use, or possession of marihuana (as such term is defined in such section) that is in compliance with the law of the State in which such manufacture, sale, distribution, use, or possession takes place.(2)Currently engaging in the illegal use of a controlled substance and drug-related criminal activity definedIn section 6 (42 U.S.C. 1437d)—(A)in subsection (l), in the last sentence after paragraph (9)—(i)by striking paragraph (5) and inserting paragraph (6); and(ii)by inserting before the period at the end the following: , except that such term shall not include any such manufacture, sale, distribution, use, or possession of marihuana (as such term is defined in such section) that is in compliance with the law of the State in which such manufacture, sale, distribution, use, or possession takes place; and(B)in subsection (t)(7)(C), by inserting before the period at the end the following: , except that such term shall not include the use, distribution, possession, sale, or manufacture of marihuana (as such term is defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) that is in compliance with the law of the State in which such use, distribution, possession, sale, or manufacture takes place.(3)Drug-related criminal activity definedIn section 8(f)(5) (42 U.S.C. 1437f(f)(5)), by inserting before the period at the end the following: , except that such term shall not include any such manufacture, sale, distribution, use, or possession of marihuana (as such term is defined in such section) that is in compliance with the law of the State in which such manufacture, sale, distribution, use, or possession takes place.3.Amendments to Quality Housing and Work Responsibility Act of 1998Subtitle F of title V of the Quality Housing and Work Responsibility Act of 1998 is amended—(1)in section 576 (42 U.S.C. 13661)—(A)in subsection (b)—(i)in paragraph (1), by striking Notwithstanding and inserting Except as provided in paragraph (3) and notwithstanding;(ii)in paragraph (2), by inserting other than the use of marihuana described in paragraph (3), after controlled substance each place such term appears; and(iii)by adding at the end the following new paragraph:(3)State law exceptionA public housing agency or an owner of federally assisted housing may not establish standards prohibiting admission to the program or federally assisted housing to any household with a member who engages in the use, distribution, possession, sale, or manufacture of marihuana (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) in compliance with the law of the State in which such use, distribution, possession, sale, or manufacture takes place.; and(B)in subsection (c), by adding after and below paragraph (2) the following flush matter:For the purposes of this subsection, the term criminal activity shall not include the use, distribution, possession, sale, or manufacture of marihuana (as such term is defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) that is in compliance with the law of the State in which such use, distribution, possession, sale, or manufacture takes place.;(2)in section 577 (42 U.S.C. 13662), by adding at the end the following new subsection:(c)State law exceptionFor the purposes of this section, the term illegal use of a controlled substance shall not include the use, distribution, possession, sale, or manufacture of marihuana (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) that is in compliance with the law of the State in which such use, distribution, possession, sale, or manufacture takes place.;(3)in section 579, by adding at the end the following new paragraph:(4)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the territories and possessions of the United States, and the Trust Territory of the Pacific Islands.; and(4)by adding at the end the following new section:580.Enforcement; smoke-free zones(a)EnforcementThe Secretary may not prohibit or otherwise discourage any activity involving the use, distribution, possession, sale, or manufacture of marihuana in federally assisted housing that is in compliance with the law of the State in which such activity takes place.(b)HUD smoke-Free zonesNot later than 90 days after the date of the enactment of the Marijuana in Federally Assisted Housing Parity Act of 2021, the Secretary shall issue regulations that restrict smoking marihuana in federally assisted housing in the same manner and same locations as the Secretary restricts smoking tobacco in public housing under subpart G of title 24, Code of Federal Regulations (or any successor regulation).(c)Marihuana definedIn this section, the term marihuana has the meaning given such term in section 102 of the Controlled Substances Act (21 U.S.C. 802)..